Citation Nr: 0917627	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from February 1955 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2006, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

When the case was previously before the Board, in January 
2008, it was remanded for records.  The available records 
have been obtained and the Board proceeds with its review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative notes that he has not been 
afforded a VA examination and requests that the case be 
remanded for an examination and medical opinion.  The Board 
notes that the service treatment records and records from the 
surgeon general's office were not found and are presumed to 
have been destroyed in a fire at the records center.  Under 
these circumstances, VA has heightened duties.  Thus, it is 
appropriate to accede to the request for further development.  

Service connection for PTSD was denied by the RO in a 
September 2008 decision.  The Veteran's notice of 
disagreement was received in November 2008.  A statement of 
the case is not of record.  Where a claimant files a notice 
of disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should readjudicate the claim for 
service connection for PTSD.  If the 
claim remains denied, the appellant and 
his representative should be provided a 
SOC.  An appropriate period of time 
should be allowed for response.  

If, after receiving the SOC, the 
Veteran wishes to pursue his appeal for 
service connection for PTSD, he must 
file a timely substantive appeal.  

2.  The Veteran testified that he 
injured his left knee in service and 
that the residuals of this injury have 
caused right knee and back disorders.  
Lay witnesses have supported the left 
knee injury in service.  Retired 
physicians have recalled removing a 
meniscus from the left knee in the late 
1960's or early 1970's.  Medical 
records show a right knee replacement 
in October 2007.  

The Veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  X-rays or other imaging 
studies, as well as any other tests or 
studies deemed necessary to respond to 
the following should be done.  The 
examiner should respond to the 
following with a complete explanation.  

a.  What are the current, correct 
diagnoses for the Veteran's left knee, 
right knee, and low back disorders?  

b.  Is it at least as likely as not 
that the Veteran has a left knee 
disability as the result of injury 
during his active service?  

c.  Is it at least as likely as not 
that the Veteran has a right knee 
disability as a result of the left knee 
disability or injury during his active 
service?  

d.  Is it at least as likely as not 
that the Veteran has a low back 
disability as a result of the left knee 
disability or injury during his active 
service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


